Citation Nr: 0822906	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  01-06 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for 
sinusitis.

2.  Entitlement to a compensable disability rating for 
hemorrhoids prior to August 24, 2006.  

3.  Entitlement to a disability rating higher than 10 percent 
for hemorrhoids since August 24, 2006.  




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2000 rating decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in relevant part, denied the veteran's claims 
for compensable disability ratings (i.e., ratings higher than 
0 percent) for his 
service-connected sinusitis and hemorrhoids.  

Also in that August 2000 decision, the RO adjudicated nine 
other claims which the veteran also appealed to the Board.  
And after additional RO adjudications in July 2001, October 
2003, and March 2004, the Board issued a decision in 
October 2004 denying the veteran's claims for higher ratings 
for his 
service-connected diabetes mellitus, hypertension, bilateral 
hearing loss, tinnitus, residuals of a right knee 
meniscectomy, other right knee impairment (namely, arthritis, 
i.e., degenerative joint disease), residuals of a fracture of 
the left middle finger, and residuals of bilateral inguinal 
hernias.  However, the Board granted an earlier effective 
date of March 9, 2000, for a total disability rating based on 
individual unemployability (TDIU).  

The veteran appealed the Board's October 2004 decision to the 
extent it had denied an even earlier effective date for the 
TDIU.  He abandoned all of his other claims.  In an October 
2006 order, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision concerning this TDIU 
effective date claim and remanded this claim for further 
development and readjudication in compliance with directives 
specified.  The Court entered judgment in November 2006.

The Board subsequently issued another decision in July 2007, 
wherein it denied an effective date earlier than March 9, 
2000, for the TDIU.  That decision has not been appealed.  As 
well, the Board remanded the additional, remaining claims for 
increased (compensable) ratings for hemorrhoids and sinusitis 
so the RO could readjudicate these claims and, if they 
continued to be denied, address them in a supplemental 
statement of the case (SSOC) prior to appellate review by the 
Board.

In readjudicating these remaining claims, the RO issued an 
August 2007 decision wherein it increased the rating for the 
hemorrhoids from 0 to 10 percent, but only retroactively 
effective as of August 24, 2006 continued the noncompensable 
rating for the veteran's sinusitis and granted a 10 percent 
rating for his hemorrhoids.  However, instead of granting the 
10 percent back to the date of claim, the RO assigned an 
effective date of August 24, 2006, the date of a VA 
examination showing the hemorrhoids had worsened.  The 
veteran has since continued to appeal, requesting an even 
higher rating for this condition.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise).  An August 2007 SSOC confirmed the 
10 percent rating for the hemorrhoids and denied a 
compensable rating for the sinusitis.

So the issues now on appeal are whether the veteran was 
entitled to a compensable disability rating for his 
hemorrhoids prior to August 24, 2006; whether he has been 
entitled to a disability rating higher than 10 percent for 
the hemorrhoids since August 24, 2006; and whether he is 
entitled to a compensable rating for his sinusitis.  

Lastly, the Board notes that an October 2003 rating decision 
denied the veteran's petition to reopen his claim for service 
connection for a back disorder, concluding there was not new 
and material evidence to permit reopening this claim.  In 
response, his representative submitted a timely notice of 
disagreement (NOD) with that decision.  In the Board's 
October 2004 decision, it was noted that this additional 
claim had not been addressed in a statement of the case 
(SOC), and that the veteran also had not been given an 
opportunity to perfect an appeal to the Board concerning this 
additional issue.  So the Board remanded this claim in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  
Following the Board's remand, the RO issued a SOC in August 
2006 on the back disorder claim.  Since, however, the veteran 
did not then submit a timely substantive appeal (VA Form 9 or 
equivalent statement) the Board does not have jurisdiction to 
consider this additional claim because he did not perfect the 
appeal.  See 38 C.F.R. §§  20.200, 20.202, 20.302; see also 
Hazan v. Gober, 10 Vet. App. 511 (1997).


FINDINGS OF FACT

1.  The veteran's sinusitis has not caused any incapacitating 
episodes or at least three non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  

2.  Prior to August 24, 2006, the veteran's hemorrhoids were 
not thrombotic, not irreducible, and not manifested by 
excessive redundant tissue and evidencing frequent 
recurrences. 

3.  Since August 24, 2006, the veteran's hemorrhoids have not 
been manifested by fissures or persistent bleeding and 
secondary anemia.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable disability 
rating for sinusitis.  38 U.S.C.A. § 1155 (West Supp. 2002); 
38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6512 (2007).

2.  The criteria are not met for a compensable disability 
rating for hemorrhoids prior to August 24, 2006.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (2007).

3.  The criteria are not met for a disability rating higher 
than 10 percent for hemorrhoids since August 24, 2006.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected sinusitis and hemorrhoids.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in an SOC or a supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of his claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2001, March 2004, and November 2004.  These letters 
informed him of the evidence required to substantiate his 
claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He was also asked to submit 
any relevant evidence and/or information in his personal 
possession.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his increased-rating 
claims, as the premise of these claims is that his 
disabilities are more severe than is reflected by their 
current ratings.  It is therefore inherent that he had 
actual knowledge of the disability rating element of these 
claims.  And as for the downstream effective date element of 
his claims, any questions as to the appropriate effective 
date to be assigned are ultimately moot because the Board is 
denying the underlying claims for higher disability ratings.  
See 38 C.F.R. § 20.1102 (discussing the notion of harmless 
error)

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet all of the requirements of Vazquez-
Flores, creating a presumption of prejudice.  In this regard, 
the letters notified him that medical or lay evidence must 
show a worsening or increase in severity of his sinusitis and 
hemorrhoids, but did not ask him about the effect that such 
worsening or increase has on his employment and daily life.  
But this too is nonprejudicial and therefore harmless error.

In particular, the SOC issued in July 2001 and the SSOCs 
issued in October 2003 and August 2007 properly notified the 
veteran that he may submit evidence concerning the effects 
his disabilities have on his employment and daily life.  
The SOC and SSOCs also explained that higher disability 
ratings could not be assigned based on all applicable rating 
criteria.  It is therefore reasonable to conclude 
he understands what is needed to support his increased-
compensation claims.  So the notice deficiencies will not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  
Accordingly, no further development is required regarding the 
duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO requested all medical records identified by the 
veteran as relevant.  The veteran was also afforded VA 
examinations in December 2001 and August 2006 to determine 
the severity of his service-connected sinusitis and 
hemorrhoids.  These examination reports are adequate for 
rating purposes.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Sinusitis

The veteran was treated for sinus infections on numerous 
occasions during his twenty years of military service.  As a 
result, an October 1982 rating decision granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for sinusitis.  In September 1998, the 
veteran filed a claim for increased compensation benefits.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the General Rating Formula for Sinusitis, a 
noncompensable rating is assigned for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code (DC) 6512.  

The highest rating under this code, 30 percent, is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id. 

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a compensable disability rating for 
the veteran's service-connected sinusitis.  In particular, 
two VA examination reports provide evidence against the 
claim.  At his first VA examination, in December 2001, the 
veteran denied a history shortness of breath as well as 
discharge from his nose.  His only complaint involved 
occasional sinus headaches.  The veteran indicated that he 
had been treated in the past with antibiotics, although the 
Board notes that no recent antibiotics treatment was noted in 
the record.  A physical examination of the sinuses, including 
radiographs, was entirely normal.  Under the diagnoses 
section, the examiner noted "no change" with respect to the 
veteran's sinusitis.  

When examined by VA in August 2006, the veteran reported that 
he takes Chlorpheniramine (an antihistamine) about once a 
week during the fall, winter, and early spring, with great 
results.  He explained, "As long a I have that medicine 
available I'm good to go."  Without the medication, however, 
he said he experiences frontal headaches, blocked nasal 
passages from stuffiness, sneezing, a mild sore throat, and 
an occasional nonproductive cough from post-nasal drip.  He 
rated his headaches between 6 and 7 on a pain scale from 1 to 
10, with occasional severe headaches reaching level 10.  He 
reported that he experiences headaches approximately once or 
twice a week in the early spring, which resolve with 
Chlorpheniramine.  He would also experience sinus congestion, 
purulent drainage from the nose, and dyspnea with walking.  
He denied incapacitating episodes of sinusitis.  At that time 
of the examination, the veteran indicated that his sinuses 
were not bothering him and that he had not taken a 
Chlorpheniramine pill in approximately three months.  This is 
consistent with findings obtained during a physical 
examination, which revealed no crusting or purulent 
discharge, no nasal polyps, and no nasal drainage.  Sinus X-
rays were also negative. 

Based on these findings, there is simply no basis to assign a 
compensable disability rating for the veteran's sinusitis.  
First, neither VA examination report makes any reference to 
incapacitating episodes of sinusitis - i.e., requiring bed 
rest and treatment by a physician - and, in fact, the August 
2006 VA examination report specifically notes that the 
veteran denied incapacitating episodes.  Second, neither 
report indicates that the veteran experiences three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  In this regard, the December 2001 VA examination 
report indicates that his only symptom involved occasional 
sinus headaches, with no indication of purulent discharge or 
crusting.  The August 2006 VA examination report notes the 
veteran's complaints of both sinus headaches and purulent 
discharge; however, it does not appear that he experiences 
both sinus headaches and purulent discharge - i.e., a non-
incapacitating attack - three to six times a year.  Indeed, 
the veteran reported that his symptoms are currently well 
controlled with Chlorpheniramine, which he had not taken for 
approximately three months.  Thus, these two VA examination 
reports provide highly probative evidence against the 
veteran's claim for a compensable disability rating for 
sinusitis. 

In addition to these VA examination reports, the Board has 
also considered numerous VA outpatient treatment records 
dated from 2002 to 2007.  However, none of these records 
makes any reference to or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Thus, these 
treatment records also provide evidence against the claim.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for his service-
connected sinusitis.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.



III.  Hemorrhoids

The veteran first developed hemorrhoids in service and 
underwent a hemorrhoidectomy in March 1976.  Consequently, an 
August 1982 rating decision granted service connection and 
assigned a noncompensable disability rating for hemorrhoids 
with postoperative perirectal fistula.  In September 1998, 
the veteran filed a claim for increased compensation 
benefits.  

In August 2007, the RO granted a 10 percent rating for his 
hemorrhoids.  However, instead of granting the 10 percent 
back to the date of claim, the RO assigned an effective date 
of August 24, 2006, the date a VA examination showed that his 
hemorrhoids had worsened.  Therefore, the Board must 
adjudicate the following two issues: entitlement to a 
compensable disability rating for hemorrhoids prior to August 
24, 2006; and entitlement to a disability rating higher than 
10 percent for hemorrhoids since August 24, 2006.  

Hemorrhoids are evaluated under DC 7336.  This diagnostic 
code provides a noncompensable rating for mild or moderate 
hemorrhoids; a 10 percent rating where there is evidence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences; and a 
20 percent rating where there is persistent bleeding and 
secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, 
DC 7336.

For the period prior to August 24, 2006, the only relevant 
evidence is the December 2001 VA examination report.  This 
report notes that a hemorrhoid was present at 12 o'clock, 
which was non-thrombotic and reducible.  Palpation of the 
rectal wall was normal, and there was no evidence that it was 
bleeding.  Thus, since the veteran's hemorrhoids have not 
been described as thrombotic, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences, this 
report provides no basis to assign a compensable disability 
rating for the veteran's hemorrhoids for the period prior to 
August 24, 2006.  



The RO, however, did assign a 10 percent disability rating 
for the veteran's hemorrhoids based on a VA examination 
performed on August 24, 2006.  At that time, the examiner 
felt only soft tissue and found no evidence of thrombosed or 
large hemorrhoids.  Lab work also revealed no evidence of any 
anemia or iron deficiency.  So in the absence of evidence of 
any fissures or persistent bleeding and secondary anemia, 
this report provides compelling evidence against a disability 
rating higher than 10 percent for the veteran's hemorrhoids 
since August 24, 2006.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for hemorrhoids prior to August 24, 2006, 
and against a disability rating higher than 10 percent for 
hemorrhoids since August 24, 2006.  And as the preponderance 
of the evidence is against his claims, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  
Accordingly, the appeal is denied.


ORDER

A compensable disability rating is denied for sinusitis.

A compensable disability rating is denied for hemorrhoids 
prior to August 24, 2006.

A disability rating higher than 10 percent is denied for 
hemorrhoids since August 24, 2006.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


